DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6-12, 17-18, 20, 22 and 24 are examined in this office action of which claims 1 and 20 were amended and claim 24 was newly added in the Applicant’s reply dated 07/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, claim 24 recites values for a'-f' and refers to Fig. 1 as to find the composition window.  However, Fig. 1 recites the X and Y axes as Cu+Mo+0.5W  and Si+Cr respectively.  In addition, the data points as recited in the represents four variables while Fig. show only two variables. Therefore, it is unclear to determine the metes and bounds of the instant claims as they are instantly recited. 
Furthermore, some of combination for the chemical window “frame” presents values that are not possible to be attained by the chemical composition initially recited in the third paragraph detailing the chemical composition. For example, Si+Cr% has a minimum value of 16.5 according to the “frame”, but the chemical composition requires that 0.2-0.8 weigh% silicon and 16.5-19.5 weight% chromium meaning that the sum of Si+Cr can only have a minimum of 16.7 and not 16.5 as required by the frame. Therefore, it is unclear what values of chemical composition is being required by the instant claim.
For examination purposes, the chemical composition and all of the frame limitations are deemed to be met when the composition as recited in third paragraph is satisfied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

List EP'834-1
Element
Instant Claims
(weight%)
Prior Art EP'834
(mass%)
C
greater than 0 and less than 0.04
≤ 0.03
Si
0.2 – 0.8 
0.01 – 2 
Mn
greater than 0 and less than 2.0
less than 1.0	claim 8
0.1 – 2 
Cr
16.5 – 19.5 
16.5 – 18.8 	claim 6
18 – 32
Ni
3.0 – 4.7
3.0 – 4.5		claim 7
4 – 12
Mo
1.5 – 4.0 
0.2 – 5 
W
greater than 0 and less than 3.5
1 – 3.5 		claim 10
0 – 4 
Cu
greater than 0 and less than 1
up to 0.7		claim 9
0 – 2.0
N
0.13 – 0.26
0.16 – 0.25	claim 12
0.05 – 0.4
Fe + impurities
Balance
Balance








Claims 1, 6-12, 17-18, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1561834 A1 of Matsumoto (EP'834) as evidenced by "Stainless Steels for Design Engineers" of McGuire (NPL'1).
Regarding claims 1, 11, 18, 20, 22 and 24, EP'834 {EP'834 abstract, [0001] – [0076], claims 1-6} teaches a duplex stainless steel excellent in corrosion resistance in seawater and a method of producing it wherein the claimed ranges of the various elements (C, Si, Mn, Cr, Ni, Mo, W, Cu, N) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List EP'834-1 above {EP'834 [0020]-[0036}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. See MPEP § 2144.05 I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. Regarding the limitation of “the rest being iron and inevitable impurities occurring in stainless steels” of instant claims 1, 20 and 24, the prior art teaches [0033] “The duplex stainless steel of the present invention has the above-mentioned chemical composition, with the balance being Fe and impurities” (emphasis added) thereby reading on the instant limitation. Regarding the transitional phrase “includes” with respect to the composition, it is interpreted as being open since the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03.
With respect to the duplex stainless steel having austenite and ferrite of the instant claims, it is noted that the prior art does not explicitly teach of the presence of both of the phases. However, as evidenced by the teachings of NPL'1, duplex stainless steels "are called duplex because at room temperature they consist of two phases, ferrite and austenite." NPL'1 also teaches on p. 92 that "The ideal structure of a duplex grade would be a stable 50-to-50 ratio of austenite to ferrite at all temperatures at which it is to be used without other phases." Therefore, one of skill in the art would understand the duplex stainless steel of EP'834 to have austenite and ferrite phases and therefore reads on the instant steel since NPL'1 provides evidence that the definition of the term “duplex” with respect to stainless steels includes austenite and ferrite phases. 
Regarding the limitation of “a proportion of austenite phase in a microstructure of the duplex stainless steel is 45 - 80 volume %, the rest being ferrite, when heat treated at a temperature range of 900 - 1200 °C”, it is interpreted as a product-by-process limitation of the steel. MPEP provides that with respect to the product-by-process limitation, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP § 2113. EP'834 teaching of duplex stainless steel and as evidenced by the teachings of NPL'1 that duplex stainless steels "are called duplex because at room temperature they consist of two phases, ferrite and austenite." NPL'1 also teaches on p. 92 that "The ideal structure of a duplex grade would be a stable 50-to-50 ratio of austenite to ferrite at all temperatures at which it is to be used without other phases." Therefore, the product of the prior art, a duplex stainless steel (which is defined as having 50-to-50 ratio of austenite to ferrite by NPL'1), reads on the on the claimed product of the instant claim of a duplex ferritic austenitic stainless steel. In addition, EP'834 in [0063] also teaches that its steel "The steel pipe was retained at 1100°C for 3 minutes, and then subjected to solution heat treatment by water-cooling. " thereby reading on the process limitation of the product-by-process recitation of the instant claim.
Regarding the limitation of predicted Md30 temperature of 9 to 42°C wherein                          
                            
                                
                                    M
                                
                                
                                    d
                                    30
                                
                            
                            =
                            551
                            -
                            462
                            (
                            C
                            +
                            N
                            )
                            -
                            9.2
                            S
                            i
                            -
                            8.1
                            M
                            n
                            -
                            13.7
                            C
                            r
                            -
                            29
                            (
                            N
                            i
                            +
                            C
                            u
                            )
                            -
                            18.5
                            M
                            o
                            -
                            68
                            N
                            b
                        
                     of instant claim 1, it is noted that the prior art does not teach of this specific formulaic expression  and the range claimed in the instant claim.  However, as the prior art EP'834 discloses a composition range wherein the claimed range of the involved elements C, N, Si, Mn, Cr, Ni and Cu lie within or overlap the composition of these elements of the prior art, the claimed range of the instant claim for the instant expression would lie within or overlap the value provided by the prior art for the instant expression. For instance, the prior art EP'834 teaches a range of -526.66 (using maximum contents of all involved elements in the equation) to 164.398 (using minimum contents of all involved elements in the equation) t for formulaic expression,                         
                            
                                
                                    M
                                
                                
                                    d
                                    30
                                
                            
                            =
                            551
                            -
                            462
                            (
                            C
                            +
                            N
                            )
                            -
                            9.2
                            S
                            i
                            -
                            8.1
                            M
                            n
                            -
                            13.7
                            C
                            r
                            -
                            29
                            (
                            N
                            i
                            +
                            C
                            u
                            )
                            -
                            18.5
                            M
                            o
                            -
                            68
                            N
                            b
                        
                    . This means that the claimed range of -9 to 42 of the instant claim lies within or overlap the range of the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.  
Regarding the limitation of PRE having a value in the range of 30 to 36 wherein                         
                            P
                            R
                            E
                             
                            =
                             
                            C
                            r
                             
                            +
                             
                            3.3
                             
                            
                                
                                    M
                                    o
                                     
                                    +
                                     
                                    0.5
                                     
                                    W
                                
                            
                            +
                             
                            30
                             
                            N
                             
                            –
                             
                            M
                            n
                        
                    , wherein Cr, Mo, W, N and Mn are expressed in weight% of instant claims 1, 20 and 24,  it is noted that the primary prior art EP'834 does not teach the specific formulaic expression and range as claimed in the instant claim. However, as the prior art EP'834 discloses a composition range wherein the claimed range of the involved elements Cr, Mo, W, N and Mn lie within or overlap the composition of these elements of the prior art, the claimed range of the instant claim for the instant expression would lie within or overlap the value provided by the prior art for the instant expression. For instance, the prior art EP'834 teaches that it steel contains, in mass%, Cr: 18 to 32, Mo: 0.2 to 5, W: 0 to 4, N (Nitrogen): 0.05 to 0.4 and Mn: 0.1 to 2 {EP'834 [0019]-[0037]} which means the individual elemental ranges of the prior art would provide the range of 18.16 – 57.1 for formulaic expression,                         
                            P
                            R
                            E
                             
                            =
                             
                            C
                            r
                             
                            +
                             
                            3.3
                             
                            
                                
                                    M
                                    o
                                     
                                    +
                                     
                                    0.5
                                     
                                    W
                                
                            
                            +
                             
                            30
                             
                            N
                             
                            –
                             
                            M
                            n
                        
                    . This means that the claimed range of 30 – 36 of the instant claim lies within or overlap the range of the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. 
Regarding the claimed limitations of A) (Mo+0.5W) is less than 4.0 weight% (claim 11), and B) 16.9<(Si+Cr)<19.5, 2.0<(Cu+Mo+0.5W)<4.0, 0.16<(C+N)<0.29, 3.0<(Mn+Ni)<5.5 (claim 20) as the window frame of claim 24, although the prior art does not explicitly teach of the formulaic expressions and ranges, the prior teaches that its steel has Mo: 0.2 to 5, W: 0 to 4, Si: 0.01 to 2%, Cr: 18 to 32%, Cu: 0 to 2%, C: Not more than 0.03%, N (Nitrogen): 0.05 to 0.4%, Mn: 0.1 to 2% and Ni: 4 to 12% which means the prior art provides ranges, in weight%, for the various expressions as follows: a) (Mo+0.5W): 0.2 to 7, b) (Si+Cr): 18.01 to 34, (Cu+Mo+0.5W): 0.2 to 9, (C+N): 0.05 to 0.43 and (Mn+Ni): 4.1 to 14. This means that the claimed ranges of the various expressions of the instant claims overlap or lie inside ranges disclosed by the prior art EP'834. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. Moreover with respect to the above formulaic expressions and ranges, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal, or, it may be, an old metal with new characteristics of structure or performance, embracing entirely new, or at least substantially enhanced, qualities of utility. [Milligan Higgins] Glue Co. v. Upton, 97 U.S. 3, 24 L.Ed. 985; Welling v. Crane, C.C., 21 F. 707; Brady Brass Co. v. Ajax [Metal Co., 3 Cir.], 160 F. 84, 90, 87 C.C.A. 240; Pittsburgh Iron Steel [Foundries] Co. v. Seaman-Sleeth Co., [3 Cir.] 248 F. 705, 160 C.C.A. 605; Miami Copper Co. v. Mineral Separation, Ltd., [3 Cir.] 244 F. 752, 157 C.C.A. 200."”
It is noted that the prior art EP'834 does not explicitly teach that its alloy has properties and the associated ranges of a) tensile strength (claim 18), b) yield strength (claims 1, 18, 22), and c) "the critical pitting temperature CPT is in the range of 34-45°C" (claims 1, 20, 24) and d) measured Md30 temperature of greater than 10°C and less than 60°C (claims 20, 24) of the instant claims. With respect to the CPT, although the prior art teaches of CPT, the CPT measured in the instant specification is using 1 M NaCl solution (instant specification page 9) whereas the prior art measures CPT by "by immersing in a 6% aqueous solution of ferric chloride of 35 to 80°C with a change in temperature by 5°C for 24 hours." (In other words, test conditions are different between the prior art EP'834 and how it is measured in the instant specification).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. Therefore, it is expected that the duplex stainless steel of EP'834 would have the properties as claimed in the instant claims since the steel of the prior art has a substantially similar composition of steel (see compositional analysis above) and a substantially similar microstructure of the stainless steel being duplex in nature. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claims 6-10 and 12, instant claims narrow the claimed compositional range of the elements, a) Cr (claim 6), b) Ni (claim 7), c) Mn (claim 8), d) Cu (claim 9), e) W (claim 10) and N (claim 12). However, the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of the various elements (Cr, Ni, Mn, Cu, W, N) of the alloy of the prior art EP'834 as shown in the List EP'834-1 above {EP'834 [0020]-[0036}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claim 17, it is noted the recitation of "characterized in that the steel is produced in" in the instant claim results in it being a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP § 2113. In addition, the teaching of EP'834 of duplex stainless steel reads on the product of the instant claim. In the alternative, EP'834 also teaches in [0059] that " The cast blooms are subjected to a hot working such as forging or hot rolling or a cold working such as cold rolling, and then formed into a predetermined product dimension" thereby reading on the one of the form limitation of the instant claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-12, 17-18, 20, 22 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5,8,11,14-16 and 18-23 (dated 11/22/2021) of copending Application No. 14/342865 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application discloses a duplex ferritic stainless steel with substantially similar composition, properties and a similar product-by-process or capability limitations.
With respect to the calculated Md30 temperature, since the claims of the reference application  discloses a composition range wherein the claimed range of the involved elements C, N, Si, Mn, Cr, Ni and Cu lie within or overlap the composition of these elements of the claims of the reference application, the claimed range of the instant claim for the instant expression would lie within or overlap the value provided by the claims of reference application for the instant expression.With respect to the CPT of 34-45°C of instant claim 5, the claim of reference application teaches 20-33°C. MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Therefore, since 34 is very close 33 of the reference application, the property of the steels would be same. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive.
Regarding the arguments the prior art teaches away from instant claimed ranges of PRE, Applicant's arguments have been fully considered but they are not persuasive. Instant claims require PRE value in the range of 30 to 36 wherein                         
                            P
                            R
                            E
                             
                            =
                             
                            C
                            r
                             
                            +
                             
                            3.3
                             
                            
                                
                                    M
                                    o
                                     
                                    +
                                     
                                    0.5
                                     
                                    W
                                
                            
                            +
                             
                            30
                             
                            N
                             
                            –
                             
                            M
                            n
                        
                    , wherein Cr, Mo, W, N and Mn are expressed in weight%. The prior art teaches Cr: 18 – 32, Mo: 0.2 – 5, W: 0 – 4, N: 0.05 – 4 and Mn: 0.1 – 2 which means that the prior art yields a range of 18.16 to 67 for the formulaic expression                         
                            C
                            r
                             
                            +
                             
                            3.3
                             
                            
                                
                                    M
                                    o
                                     
                                    +
                                     
                                    0.5
                                     
                                    W
                                
                            
                            +
                             
                            30
                             
                            N
                             
                            –
                             
                            M
                            n
                            .
                        
                     
This means that the claimed range of 30 – 36 of the instant claim lies within or overlap the range of the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. 
With respect to the arguments that the prior art teaches a minimum of 40, the prior art teaches as follows “[0037] The duplex stainless steel of the present invention is desirably a super duplex stainless steel, having the above-mentioned chemical composition and the pitting resistance index, which is defined as follows, is not less than 40 of. In the equation (1), each chemical symbol represents the content (% by mass) of each element. PREW=Cr+3.3(Mo+0.5W)+16N”. (emphasis added). Therefore, it is a optional or a preferred limitation of the steel and this is further embodied by the PREW of not less than 40 occurring in a dependent claim. Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123.
Regarding the arguments that the instant claimed ranges of elements and expressions are critical to attaining the claimed steel with the claimed properties, Applicant's arguments have been fully considered but they are not persuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. However, there is no data in the instant specification or the instant declaration that clearly demonstrates the criticality of the claimed range and therefore the claimed range is deemed obvious over the prior art teachings.
In response to applicant's argument that the prior art does not recognize CPT as claimed in the instant claims, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As noted above, the claimed and the prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. Therefore, it is expected that the duplex stainless steel of EP'834 would have the properties as claimed in the instant claims since the steel of the prior art has a substantially similar composition of steel (see compositional analysis above) and a substantially similar microstructure of the stainless steel being duplex in nature. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding the argument that the prior art teaches away from the instant claimed “CP” values, Applicant's arguments have been fully considered but they are not persuasive. The prior art is silent regarding a measured value of CPT and therefore does not teach away from the claimed ranges as argued by the applicant.
As noted above, the prior art renders the instant claims obvious. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733